Exhibit 10.1
Selling Agreement

January 17, 2007


 
Mr. Robert Noble
Chairman & Chief Executive Officer
Envision Solar, LLC
225 Broadway Avenue, Suite 1700
San Diego, CA 92101


 
Re:     Common Stock Offering at $10.00 per Share
 
Gentlemen:
 
Envision Solar, LLC ("ENVISION" or "the Company") is a California Limited
Liability Company formed to provide durable and attractive integrative
photovoltaic systems designed to facilitate the worldwide transition to the use
of renewable energy. ENVISION desires to raise $2,000,000 through the sale of
200,000 Shares ("The Shares") to Accredited Investors ("Investor") at a price of
$10.00 per Share pursuant to Rule 506 of the Securities Act of 1933. Each
Investor participating in this Offering is required to purchase a minimum of
5,000 shares; however, ENVISION may choose to accept purchases below the minimum
at its discretion. ENVISION hereby confirms as follows its agreement with
Nexcore Capital, Inc. ("Nexcore"), a registered member in good standing of the
National Association of Securities Dealers ("NASD"), under which Nexcore will
act as a non-exclusive agent for ENVISION in connection with the Offering of the
Shares.
 
1. Memorandum.   ENVISION is authorizing the preparation of a private placement
memorandum ("Memorandum") relating to the sale of the Shares.
 
2. Appointment of Agent. On the basis of the representations, warranties and
covenants herein contained, and subject to the terms and conditions herein set
forth, Nexcore is hereby appointed as a non-exclusive agent of ENVISION to offer
and sell the Shares to Accredited Investors. Nexcore covenants to offer and sell
Shares on a "best efforts" basis on behalf of ENVISION in accordance with the
terms of this Agreement and the Memorandum, and not to misrepresent orally or in
writing any of the facts regarding ENVISION, its business, or the Offering.
Nexcore covenants to closely supervise all of its representatives in the
Offering of the Shares and to comply with all applicable federal and state
securities laws and NASD rules and regulations. Nexcore is not responsible for
the contents of the Memorandum. Nexcore covenants not to use any written
material or oral statements in offering or selling the Shares which are not
specifically authorized by ENVISION, provided, that Nexcore is specifically
authorized to use the Memorandum. Subject to the performance by ENVISION of its
obligations to be performed hereunder, and to the accuracy of all the
representations and warranties contained herein, Nexcore hereby accepts such
agency and agrees to perform its obligations hereunder.


3. Representations and Warranties of Envision. ENVISION represents, warrants and
agrees with Nexcore for Nexcore's benefit that:
 
(a)           All action required to be taken by ENVISION as a condition to sale
of the Shares has been taken.
 
(b)           ENVISION is duly and validly organized, existing and in good
standing as a limited liability company under the laws of the State of
California, with full power and authority to conduct its business and proposed
business as described in the Memorandum. ENVISION has unencumbered title to all
government licenses and permits necessary to conduct its business, and is duly
qualified to conduct its business in all jurisdictions in which such
qualification is necessary or appropriate.


SeUing\agmt\Envisioa.doc

--------------------------------------------------------------------------------


 
(c) From the commencement of the Offering period through the Offering
Termination Date, as that term is defined in the Memorandum, the Memorandum will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(d) This Agreement has been duly and validly authorized, executed and delivered
by or on behalf of ENVISION, and constitutes the valid, binding and enforceable
agreement of ENVISION.
 
(e) No federal or state securities agency has issued an order preventing or
suspending the Offering or the use of the Memorandum with respect to the sale of
the Shares. ENVISION will promptly notify Nexcore upon the issuance of any such
order and furnish Nexcore with a copy thereof. The Memorandum and any amendment
or supplement thereto will comply and will continue to comply with all
applicable requirements of the Securities Act of 1933, as amended (the "Act"),
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and any
other applicable federal and state laws and regulations at all times during the
term of this Agreement.
 
(f) No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution, delivery or performance
by ENVISION of this Agreement.
 
(g) The execution and delivery of this Agreement will not constitute a breach
of, or default under, any instrument by which ENVISION is bound or, to the best
of their knowledge, any order, rule or regulation of any court or any
governmental body or administrative agency having jurisdiction over ENVISION.


4. Nexcore Representations and Warranties. Nexcore represents and warrants that
it is duly and fully licensed under the rules and regulations of the NASD and is
capable of performing and satisfying its obligations under this Agreement.
Nexcore further represents and warrants that Nexcore's execution and performance
of this Agreement will not cause Nexcore to be in default under or to violate
any agreement, law, rule, regulation, order or judgment applicable to it.
 
5. Compensation to Nexcore. In consideration for Nexcore's services hereunder,
ENVISION covenants to pay Nexcore a selling commission equal to ten (10%)
percent of the total purchase price of Shares sold by representatives who are
registered with Nexcore. The selling commission payable to Nexcore will be paid
periodically as ENVISION accepts sales of Shares. In those cases where the
investor is an institution, and the size of the investment is greater than
$500,000 (i.e. exceeds 100,000 shares), ENVISION and Nexcore agree that ENVISION
shall pay Nexcore a reduced selling commission of four percent (4%) on these
institutional sales.
 
6. Due Diligence Allowance. In consideration for due diligence expenses incurred
by Nexcore in connection with the Offering, ENVISION covenants to pay Nexcore a
due diligence fee equal to three percent (3%) of the total purchase price of
Shares sold by representatives who are registered with Nexcore. In those cases
where the investor is an institution, and the size of the investment is greater
than $500,000 (i.e. exceeds 100,000 shares), ENVISION and Nexcore agree that
ENVISION shall pay Nexcore a reduced due diligence fee of two percent (2%) on
these institutional sales. The due diligence allowance will be paid periodically
as ENVISION accepts sales of Shares.


7. Incentive Compensation and Offering Costs. In consideration for other
expenses incurred by Nexcore in connection with the Offering, including but not
limited to administrative and miscellaneous expenses, Nexcore will also receive
from ENVISION a nonaccountable expense reimbursement in cash equal to two
percent (2%) of the total purchase price of all Shares sold by representatives
who are registered with Nexcore. In addition, as non-cash incentive compensation
for Nexcore, ENVISION shall also compensate Nexcore with fully-paid,
non-accessible, and assignable common Shares of the Company equal to ten percent
(10%) of the total number of Shares sold in this Offering, subject to a maximum
of 20,000 Shares, and based upon the 200,000 Shares offered in the Memorandum.


Selling\agrat\Envision.doc
2

--------------------------------------------------------------------------------


 
8. Offering Costs. ENVISION will pay all legal, accounting, printing and other
Offering expenses incurred by the Company from its existing general working
capital.
 
9. Covenants of the Company. ENVISION covenants with Nexcore that:
 
(a) The term of this Agreement will commence on the date first above written and
will terminate on the Offering Termination Date of April 30, 2007, as defined in
the Memorandum, unless sooner terminated by the written agreement of both
parties to this Agreement.
 
(b) If any event relating to the Company occurs which requires, in the opinion
of ENVISION's counsel, an amendment or supplement to the Memorandum in order
that the Memorandum will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein
not misleading in the light of the circumstances existing at the time it is
delivered to a subscriber, ENVISION will forthwith prepare the amendment or
supplement to the Memorandum and deliver a copy thereof to Nexcore. Furthermore,
ENVISION will furnish such information to Nexcore as Nexcore may from time to
time reasonably request.
 
(c) ENVISION will endeavor in good faith to qualify the Shares for offering and
sale under, or to establish the exemption of the Offering and sale of the Shares
from qualification or registration under, applicable state securities or "blue
sky" laws. ENVISION will pay all legal fees and related expenses in connection
with qualifying the Shares under said "blue sky" laws.
 
(d) ENVISION will not offer to sell Shares in any state in which such offer
would be unlawful. ENVISION will bear all of the costs and liability incurred by
it or Nexcore as a result of the unlawful offer of Shares by the Company in any
state, unless Nexcore directly causes such unlawful offer without the
participation of ENVISION.
 
(e) ENVISION covenants to issue financial statements and reports of the Company
in accordance with the Memorandum.
 
(f) Nexcore will have reasonable review and approval rights with respect to the
Memorandum and its contents.
 
(g) ENVISION covenants that Nexcore shall retain the right to offer this
opportunity to an entity affiliated with Nexcore, such as, by way of
illustration but not of limitation, The Greencore Private Energy Fund, etc.
 
10. Payment of Expenses and Fees. Except as provided in Sections 5, 6 and 7 of
this Agreement, Nexcore and ENVISION will each pay their own expenses incident
to the transactions contemplated by this Agreement. ENVISION will bear all of
the fees and expenses incurred in printing of the Memorandum.
 
11. Mutual Non-circumvention. ENVISION and Nexcore covenant not to directly or
indirectly circumvent the other parry or its affiliates with respect to any
relationships introduced or made known to each party as a direct or indirect
result of this Agreement, including but not limited to investors, customers,
suppliers, and professionals, without the prior consent of the other party. In
the event of a breach of this section by either party, each party will have all
injunctive and equitable relief available, as well as all other remedies at law
or in equity.
 
Selling\agmt\Envision.doc
3

--------------------------------------------------------------------------------


 
12. Conditions of Nexcore's Obligations. Nexcore's obligations hereunder are
subject to the accuracy of and compliance with the representations and
warranties of ENVISION in this Agreement, and to the performance by ENVISION of
its obligations hereunder.
 
13. Conditions of the Obligations of Envision. The obligations of ENVISION
hereunder are subject to the accuracy of and the compliance with Nexcore's
representations and warranties in this Agreement, and to the performance by
Nexcore of its obligations hereunder.
 
14. Term of Agreement. The term of this Agreement will commence on the date
first above written and will terminate on the Offering Termination Date, as that
term is defined in the Memorandum.
 
15.Indemnification.
 
(a) ENVISION hereby indemnifies and holds Nexcore, Nexcore's affiliates,
officers, directors, shareholders, agents, employees, accountants and attorneys,
and each of them, harmless from and against all liabilities, claims, damages,
losses, costs, attorneys fees and expenses arising directly or indirectly from
(a) the conduct of ENVISION's business, (b) the manner and conduct of any offer
or sale of securities by persons or entities other than Nexcore which conduct
any business with ENVISION, (c) any financial statements or other financial
information prepared, provided, published, or disseminated by ENVISION, or (d)
the source or manner of solicitation of any prospective Investors referred by
ENVISION to Nexcore. In addition, ENVISION hereby indemnifies and holds Nexcore,
Nexcore's affiliates, officers, directors, shareholders, agents, employees,
consultants and attorneys, and each of them, harmless from and against any loss,
expense, claim, damage or liability to which Nexcore or said other parties may
become subject under any securities act, common law concept, or otherwise,
insofar as such loss, expense, claim, damage or liability or action in respect
thereof, arises out of or is based in whole or in part on any untrue statement
or alleged untrue statement of any material fact made by ENVISION, any employee
of the Company, or in the Memorandum, or the omission thereby of any material
fact required to be stated or necessary to make the statement made to a
prospective investor not misleading. ENVISION shall promptly reimburse the
indemnified parties for any reasonable legal or other expenses incurred by them
in connection with any such indemnified action or claim.
 
(b) ENVISION will not be liable under this indemnity agreement with respect to
any claim made against Nexcore or any of said other persons related to Nexcore
unless ENVISION is notified in writing of the nature of the claim. ENVISION
shall be entitled to participate at its own expense in the defense or, if it so
elects within a reasonable time after receipt of such notice, to assume the
defense of any such claims, which defense shall be conducted by counsel chosen
by it and reasonably satisfactory to Nexcore and the other said person or
persons related to Nexcore who are defendants in any suit so brought. In the
event that the ENVISION elects to assume the defense of any such suit and retain
such counsel, Nexcore or the person or persons who are defendants in the suit
shall bear the fees and expenses of any additional counsel thereafter retained
by Nexcore or them. ENVISION agrees to promptly notify Nexcore of the assertion
of any claim against it or against any person who is a control person of
ENVISION in connection with the sale of the Shares.
 
(c) Nexcore agrees to indemnify and hold harmless ENVISION and its affiliates,
officers, directors, shareholders, agents, employees, attorneys and accountants
against any and all loss, liability, claim, damage and expense whatsoever
directly or indirectly resulting from material violations by Nexcore or its
representatives of any of Nexcore's representations, warranties or covenants in
this Agreement, or of any applicable law, rule or regulation. In case any action
is brought against ENVISION or any of its affiliates under such laws,
regulations or rules on account of such material violation of such
representations, warranties or covenants, Nexcore shall have the rights and
duties given to ENVISION, and ENVISION shall have the rights and duties given to
Nexcore, by the provisions of Section 13(b).
 
SeIling\agmt\Envi3i0n.doc
4

--------------------------------------------------------------------------------


 
16.Representations.  Warranties  and  Agreements  to  Survive  Delivery.     All
representations, warranties and agreements shall remain operative and in full
force and effect, regardless of any investigation made by or on behalf of
Nexcore or any person who controls Nexcore, or by or on behalf of ENVISION or
any person who controls ENVISION, for a period of four years after the Offering
Termination Date, as that term is defined in the Memorandum.
 
17. Notices. All communications herein shall be in writing and, if sent to
Nexcore, shall be mailed, delivered or telegraphed and confirmed to Nexcore at
10509 Vista Sorrento Parkway, Suite 300, San Diego, CA 92121, attention: Jay S.
Potter, President, or, if sent to ENVISION, shall be delivered or telegraphed
and confirmed to it at Envision Solar, LLC, 225 Broadway Avenue, Suite 1700, San
Diego, California 92101, attention: Robert Noble, Chief Executive Officer.
 
18. Parties. This Agreement shall inure to the benefit of and be binding upon
Nexcore, ENVISION, and their respective successors and assigns.
 
19. Entire Agreement. This Agreement represents the entire agreement among the
parties hereto and may not be amended except by a writing signed by the party
against whom enforcement of the provision is sought.
 
20. Injunctive Relief.
 
20.1  Damages Inadequate
 
Each parry acknowledges that it would be impossible to measure in money the
damages to the other party if there is a failure to comply with any covenants or
provisions of this Agreement, and agrees that in the event of any breach of any
covenant or provision, the other party to this Agreement will not have an
adequate remedy at law.
 
20.2           Injunctive Relief
 
It is therefore agreed that the other party to this Agreement who is entitled to
the benefit of the covenants or provisions of this Agreement which have been
breached, in addition to any other rights or remedies which they may have, shall
be entitled to immediate injunctive relief to enforce such covenants and
provisions, and that in the event that any such action or proceeding is brought
in equity to enforce them, the defaulting or breaching party will not urge a
defense that there is an adequate remedy at law.
 
21. Waivers. If any party shall at any time waive any rights hereunder resulting
from any breach by the other party of any of the provisions of this Agreement,
such waiver is not to be construed as a continuing waiver of other breaches of
the same or other provisions of this Agreement. Resort to any remedies referred
to herein shall not be construed as a waiver of any other rights and remedies to
which such party is entitled under this Agreement or otherwise.
 
22. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, and the venue for any
action hereunder shall be in the appropriate forum in the County of San Diego,
State of California.
 
23. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.
 
24. Attorneys' Fees and Costs. In the event that either parry must resort to
legal action in order to enforce the provisions of this Agreement or to defend
such action, the prevailing party shall be entitled to receive reimbursement
from the nonprevailing party for all reasonable attorneys' fees and all other
costs incurred in commencing or defending such action, or in enforcing this
Agreement, including but not limited to post judgment costs.
 
SeIling\agmt\Envis!oa.doc
5

--------------------------------------------------------------------------------


 
25. Further Acts. The parties to this Agreement hereby agree to execute any
other documents and take any further actions which are reasonably necessary or
appropriate in order to implement the transactions contemplated by this
Agreement.
 
26. Time of Essence. Time is of the essence in the performance of the
obligations under this Agreement.
 
27. Authorized Signatures. Each party to this Agreement hereby represents that
the persons signing below are duly authorized to execute this Agreement on
behalf of their respective party.
 
28. Execution. If the foregoing is in accordance with your understanding of our
Agreement, kindly sign and return to us a counterpart hereof, whereupon this
Agreement along with all counterparts will become a binding Agreement between
Nexcore and ENVISION in accordance with its terms.


Very truly yours,

 

  Nexcore Capital, Inc.     a Delaware corporation                  
 
By:
        Jay S. Potter President       Title           


 
 
 
Confirmed and Accepted:


 
Envision Solar, LLC
a California Limited Liability Compnay
 

 
By:
/s/  Robert Noble     Robert Noble     Chairman and Chief Executive Officer  

 
 
 
 
 
Sel)ing\agmt\Envision.doc
6

--------------------------------------------------------------------------------

